On October 2,1998, the defendant was committed to the Department of Corrections for ten (10) years, with five (5) years suspended. It was the recommendation of the Court that the defendant be considered for placement in Pine Hills School for Boys.
On February 11, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Mark McLaverty. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the *20sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed, with the recommendation that the Department of Corrections re-evaluate the defendant for placement in ISP, Pre-Release, or Pine Hills. A chemical dependency evaluation is also recommended.
Done in open Court this 11th day of February, 1999.
DATED this 9th day of March, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson